Citation Nr: 0302020	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  

(The issues of entitlement to service connection for 
bilateral hearing loss and residuals of a right knee injury 
will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
August 1990.  He served on active duty in the Army National 
Guard from August 1990 to August 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted.  VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).

The Board has duly considered the provisions of the VCAA, and 
is now undertaking additional development on the claim of 
entitlement to service connection for bilateral hearing loss 
and residuals of a right knee injury, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (now codified at 38 C.F.R. § 20.903.)  After giving 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing this issue.  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in October 2002, a transcript 
of which has been associated with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the issue of service connection for tinnitus has been 
completed.  

2.  The probative, competent medical evidence of record 
establishes that the veteran's chronic tinnitus cannot be 
dissociated from inservice noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Several attempts were made to locate the veteran's service 
medical records.  These attempts have been unsuccessful.  The 
veteran has submitted copies of his service medical records 
for both periods of service.  

A copy of the January 1986 medical enlistment examination 
shows that the eardrums were abnormal.  The left otic canal 
had impacted cerumen.  The right tympanic membrane was 
normal.  There was no diagnosis of tinnitus.  

In October 1989 the veteran was seen for complaints of 
diminished left ear hearing.  He denied upper respiratory 
symptoms but complained of tinnitus.  The left ear was 
positive for ceruminous discharge and erythema.  The 
assessment was otitis externa of the left ear.  

The veteran's DD Form 214 shows that his primary specialty 
was M1 Abrams Armor Crewman during active service.  

The veteran filed his application for service connection for 
tinnitus in April 1999.  

During a July 1999 VA audiology examination the veteran's 
chief complaint was bilateral, constant tinnitus, which he 
reported having experienced since exposed to weapons fire 
from 1986 to 1987.  

During a July 1999 VA ear disease examination the veteran 
again related a history of bilateral, constant tinnitus.  The 
physician noted the veteran had longstanding Eustachian tube 
dysfunction leading to tube placement at the age of ten.  The 
physician performed a physical examination.  The diagnosis 
included tinnitus.  

During a July 1999 VA general medical examination the veteran 
again complained of a six-year history of bilateral tinnitus.  

The evidence includes a copy of an undated, unsigned progress 
note.  It states the veteran has had constant tinnitus for 
six years.  

In June 2000 the RO received copies of service medical 
records for both periods of active service.  

During a January 1994 periodic medical examination the 
veteran complained of a history of ear trouble.  The 
physician noted the veteran had been evaluated one year 
earlier for tinnitus.  

The evidence includes a statement from one of the veteran's 
fellow crewmen.  This veteran reports that they were exposed 
to prolonged noise exposure from weapons fire especially 
during the last year of their tour of duty.  A letter from 
the veteran's spouse states that he gets frustrated because 
of the ringing in his ears.  

The veteran has submitted awards and commendation letters 
from his former superior officers which show he was exposed 
to prolonged noise from tank weapons fire during active 
service.  

The veteran submitted a February 2002 prescription form 
completed by DG (initials), DO, which states that he is 
currently diagnosed with tinnitus.  

At his personal hearing the veteran testified that he first 
noticed ringing in his ears in about 1988.  Transcript, p. 14 
(Oct. 2002).  He testified that over the years his tinnitus 
has progressed from occasional ringing to constant ringing.  
Tr., p. 16.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

As stated, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of service connection for tinnitus.  

In March 2001, the RO notified the veteran of the enactment 
of the VCAA.  The RO advised him to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  In doing so, the RO 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West Supp. 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the June 2000 rating decision and the January 2002 
statement of the case (SOC), he has been given notice of the 
requirements of service connection.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

Although the RO was unable to obtain the veteran's service 
medical records, the veteran submitted copies of his service 
medical records that pertain to the issue of service 
connection for tinnitus.  

The veteran has stated that he has not received post-service 
VA medical treatment for tinnitus.  He also submitted a 
prescription form from a private health care professional 
showing he currently has a diagnosis of tinnitus.  

The veteran has submitted supporting lay statements and 
service department information in this case and he has 
provided testimony at a hearing before the undersigned.  The 
RO also provided the veteran several VA examinations in July 
1999 that address the issue of service connection.  

The Board finds that there is ample medical and lay evidence 
on file upon which a determination can be made at this time.  
Therefore, remand or deferral for the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 
1991 & Supp. 2002).  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative have identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Finally, the evidence shows that RO considered the veteran's 
claim under the provisions of the VCAA in the January 2002 
SSOC.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted)).  

The veteran contends that he incurred chronic tinnitus as a 
direct result of traumatic noise exposure during active 
service.  At his personal hearing he testified that he first 
noticed ringing in his ears in about 1988.  Tr., p. 14.  He 
testified that over the years his tinnitus has progressed 
from occasional ringing to constant ringing.  Tr., p. 16.

The lay statements and service personnel information support 
the veteran's allegations of loud noise exposure during his 
period of active service.  The veteran's DD Form 214 shows 
that his primary specialty was M1 Abrams Armor Crewman during 
active service.  The statement from one of his fellow crewmen 
shows they were exposed to prolonged noise exposure from 
weapons fire especially during the last year of their tour of 
duty.  The awards and commendation letters from his former 
superior officers also show the veteran was exposed to 
prolonged noise from tank weapons fire during active service.  
This evidence is sufficient to establish that the veteran 
sustained noise trauma during active service.  

The Board notes that the medical evidence of record 
establishes a current medical diagnosis of tinnitus.  The 
February 2002 prescription form completed by DG, DO, states 
that the veteran is currently diagnosed with tinnitus.  This 
is competent medical evidence that establishes a current 
diagnosis.  The Board also notes that the veteran would be 
competent to relate the fact that he currently has bilateral, 
constant ringing in his ears because these are symptoms that 
are observable to a lay person.  

While a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause, a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The service medical records for the first period of active 
duty contain one reference to tinnitus.  In October 1989 the 
veteran was seen for complaints of diminished left ear 
hearing.  He denied upper respiratory symptoms but complained 
of tinnitus.  Although the service medical records contain 
such a reference to tinnitus, this does not establish chronic 
tinnitus in service.  This constitutes one isolated finding 
of tinnitus during the first period of service.  The 
subsequent service medical records for that period do not 
show complaints of or a diagnosis of tinnitus.  38 C.F.R. 
§ 3.303(b).  

Since the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In this case the Board finds that the probative evidence 
establishes such a showing of continuity after discharge.  
During a January 1994 periodic medical examination the 
veteran complained of a history of ear trouble.  The 
physician noted the veteran had been evaluated one year 
earlier for tinnitus.  During a July 1999 VA audiology 
examination the veteran's chief complaint was bilateral, 
constant tinnitus, which he reported having experienced since 
exposed to weapons fire from 1986 to 1987.  During a July 
1999 VA ear disease examination the veteran again related a 
history of bilateral, constant tinnitus, and the diagnosis 
included tinnitus.  Moreover, the statements and personal 
hearing testimony of the veteran have been consistent insofar 
as he has alleged progressive ringing in his ears since the 
noise exposure during his first period of active service.  

The Board finds that the probative evidence demonstrates that 
the veteran incurred chronic tinnitus due to inservice noise 
exposure.  The Board concludes that tinnitus cannot be 
dissociated from active service.  


ORDER

Entitlement to service connection for tinnitus is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

